LatimeR, Judge
(concurring):
I concur.
Because I believe the opinion only skirts the periphery of the critical question involved, I prefer to develop more fully one facet of the issue.
It is important to note that Article 27 of the Uniform Code, 10 USC § 827, does not disqualify a staff  judge advocate who serves on the staff of an officer exercising special court-martial jurisdiction from acting as trial counsel before a general court-martial. In that Article, Congress specifically mentions only an investigating officer, law officer, or court member. However, that is only the beginning of a solution to the problem for paragraph 44b of the Manual appears at first blush to extend the disqualification to anyone having any previous connection with the particular case. It provides as follows:
“Whenever it appears to the court or to the trial counsel himself that any member of the prosecution named in the appointing order is for any reason, including misconduct, bias, prejudice, hostility, previous connection with a particular case, or lack of legal qualifications (for general courts-martial), disqualified or unable properly and promptly to perform his duties, a report of the facts will be made at once to the convening authority and appropriate action taken to insure that the disqualified member shall not act for the prosecution.”
When consideration is given only to the phrase “previous connection with a particular ease,” something quite out of the ordinary in the wording chosen by the Manual draftsmen becomes apparent. The “previous connection” must be one which “appears to the court or to the trial counsel himself.” This certainly suggests to me that when trial counsel is to be denied participation in a particular case because of his previous connection with it, the disqualification must be one of such importance as to be readily apparent. This in turn suggests that the disqualification must be one of those to *481be found in the Code, for otherwise the term “previous connection” would be. so broad, indefinite, and uncertain that it would include many trifling and perhaps inadvertent contacts within its folds. Most assuredly, those members of the court-martial charged with the task of its organization would be left to grope in the dark concerning the qualifications of the chief prosecutor if every previous incidental connection with some facet of the controversy prohibited him from representing the Government. I therefore believe the phrase must be interpreted in the light of the codal restrictions to escape a construction which would bring about an undesirable and unnecessarily complicated situation. If that is done, all provisions touching on the subject are consistent with each other, the Manual does not extend the scope of the Code, and the law in question is rendered workable, for the kind of participation which disqualifies is ascertainable with certainty.
I can test my interpretation by some hypothetical examples. Certainly an investigating officer must act before the trial of the case in a general court-martial, and he is one of the members who is disqualified by the Code and the quoted phrase. Again, according to Article 27 of the Code, any person who has acted for an accused is ineligible to act thereafter for the prosecution. A particular illustration of that disqualifying representation is found in paragraph 6a of the Manual, which states that a person who has acted for the accused at a pretrial investigation cannot serve the Government thereafter.
If I go one step further and assume that a rehearing has been granted, I find additional support for my interpretation. The above-mentioned Article of the Code prohibits a law officer, or a court member, from acting subsequently as trial counsel in the same case. I am sure no one would make the mistake of first acting as law officer and subsequently as trial counsel in the same hearing, for that is clearly forbidden. However, the term “in the same case” is broader than “same hearing,” for, as that phrase is used, it prohibits anyone from acting as law officer in the original hearing and trial counsel in any subsequent rehearings.
For the foregoing reasons, it appears to me that when the framers of the Manual were considering the disqualifications which we now find set out in paragraph 44b, they first enumerated various ones such as misconduct, bias, prejudice, and hostility, and then reached a point where they sought to consolidate other legal disqualifications. In doing so, I do not believe they intended to add to the prohibitions found in the Code, but rather sought a catchall phrase which would include properly all the statutory disqualifications mentioned therein. The phrase, “previous connection with a particular case,” was selected for that purpose, and its scope should not be extended beyond the classes mentioned. When interpreted in that light, the Manual provision makes for orderly administration, yet precludes those officers who have served in one capacity from being detailed to another inconsistent assignment. Such a construction furnishes trial counsel and the court with the necessary guidepost to determine the legal question of qualification.